 Case 3:19-cv-01149-JPG Document 20 Filed 04/15/20 Page 1 of 5 Page ID #79



                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF ILLINOIS

 JEFFREY L. RUCKEL, #20501,                         )
                                                    )
                Plaintiff,                          )
                                                    )
 vs.                                                )   Case No. 19-cv-01149-JPG
                                                    )
 COLLINSVILLE, IL POLICE DEPT.                      )
 and LT. JOHN DOE,                                  )
                                                    )
                Defendants.                         )

                               MEMORANDUM AND ORDER

GILBERT, District Judge:

       Now before the Court for consideration is a Motion to Reopen Case filed by Plaintiff

Jeffrey Ruckel on March 19, 2020. (Doc. 15). Ruckel filed the underlying civil rights action

pursuant to 42 U.S.C. § 1983 for constitutional deprivations that resulted from an unlawful search

of his vehicle and arrest in connection with Case No. 19-CF-2047. (Doc. 1). The Complaint did

not survive preliminary review under 28 U.S.C. § 1915A and was dismissed without prejudice on

January 30, 2020. (Doc. 10). Ruckel was granted leave to file an Amended Complaint on or

before February 27, 2020. (Id. at p. 4). He was warned that the action would be dismissed with

prejudice, if he failed to do so by the deadline. (Id. at pp. 4-5). He was also warned that the

dismissal would count as one of his three allotted “strikes” under 28 U.S.C. § 1915(g). (Id.).

       Ruckel missed the deadline for filing the Amended Complaint, and the case was dismissed

with prejudice and a “strike” on March 5, 2020. (Doc. 11). Judgment was entered the same day.

(Doc. 12). Apparently unaware of these developments, Ruckel hand-delivered his Amended

Complaint to the courthouse for filing on March 9, 2020. (Doc. 13). On March 10, 2020, this

Court rejected the post-judgment Amended Complaint, based on his failure to offer any reason the



                                                1
    Case 3:19-cv-01149-JPG Document 20 Filed 04/15/20 Page 2 of 5 Page ID #80



Court should reopen this closed case, his failure to seek an extension of the filing deadline, and his

failure to file a motion for leave to amend. (Doc. 14).

        On March 19, 2020, Ruckel filed a Motion to Reopen Case. For the first time, Ruckel

explained that he retained an attorney to represent him in the underlying action in early February.

He believed the attorney was preparing an amended complaint for filing. Ruckel belatedly realized

this was not the case, prompting him to hand-deliver the pro se Amended Complaint to the Court.

Just one week after filing the Motion to Reopen, Ruckel also filed a Notice of Appeal on

March 26, 2020. (Doc. 16).

                                                 Discussion

        As a preliminary matter, this Court must consider whether it has jurisdiction to consider

the Motion to Reopen. Ordinarily, a timely-filed notice of appeal “divests the district court of its

control over those aspects of the case involved in the appeal.” Griggs v. Provident Consumer

Discount Co., 459 U.S. 56, 58 (1982); accord May v. Sheahan, 226 F.3d 876, 879 (7th Cir. 2000).

When a party files a motion under Rule 59(e) or 60(b), Fed. R. Civ. P., within twenty-eight days

of the judgment, the notice of appeal becomes effective only after the Court disposes of that

motion. See FED. R. APP. P. 4(a)(4)(B)(i); Katerinos v. United States Dep’t of Treasury, 368 F.3d

733, 737 (7th Cir. 2004). Ruckel filed the Motion to Reopen within twenty-eight days of the

Judgment. Under the circumstances, this Court has jurisdiction to consider the Motion despite

Plaintiff’s Notice of Appeal.1




1
  This Court would otherwise issue an “indicative ruling” pursuant to Federal Rule of Civil Procedure
62.1(a), which grants district courts authority to address certain motions filed during a pending appeal, in
one of three ways: “(1) defer considering the motion; (2) deny the motion; or (3) state either that it would
grant the motion if the court of appeal remands for that purpose or that the motion raises a substantial issue.”
See FED. R. CIV. P. 62.1(a). Because this Court has jurisdiction to decide the Motion to Reopen without
seeking permission of the Seventh Circuit to do so, it need not rely on Rule 62.1(a).

                                                       2
 Case 3:19-cv-01149-JPG Document 20 Filed 04/15/20 Page 3 of 5 Page ID #81



       Ruckel seeks an order reopening this case and granting him leave to file an Amended

Complaint. His request for relief from the Judgment is governed by Rule 60(b), which authorizes

the Court to relieve a party from a final judgment, order, or proceeding for the following reasons:

       (1)     Mistake, inadvertence, surprise, or excusable neglect;

       (2)     Newly discovered evidence that, with reasonable diligence, could not have
               been discovered in time to move for a new trial under Rule 59(b);

       (3)     Fraud (whether previously called intrinsic or extrinsic), misrepresentation,
               or misconduct by an opposing party;

       (4)     The judgment is void;

       (5)     The judgment has been satisfied, released or discharged; it is based on an
               earlier judgment that has been reversed or vacated; or applying it
               prospectively is no longer equitable; or

       (6)     Any other reason that justified relief.

See FED. R. CIV. P. 60(b)(1)-(6). The reasons offered by a movant for setting aside a judgment

under Rule 60(b) must be something that could not have been employed to obtain a reversal by

direct appeal. See, e.g., Bell v. Eastman Kodak Co., 214 F.3d 798, 801 (7th Cir. 2000); Parke-

Chapley Constr. Co. v. Cherrington, 865 F.2d 907, 915 (7th Cir. 1989) (“an appeal or motion for

new trial, rather than a FRCP 60(b) motion, is the proper avenue to redress mistakes of law

committed by the trial judge, as distinguished from clerical mistakes caused by inadvertence”);

Swam v. United States, 327 F.2d 431, 433 (7th Cir.), cert. denied, 379 U.S. 852 (1964) (a belief

that the Court was mistaken as a matter of law in dismissing the original petition does “not

constitute the kind of mistake or inadvertence that comes within the ambit of rule 60(b).”).

       There is a strong policy favoring the finality of judgments: “[j]udgments in civil cases fix

the rights of parties and entitle them to go about their lives [and] may be reopened only for

extraordinary reasons.” Margoles v. Johns, 798 F.2d 1069, 1072 (7th Cir. 1986) (citations



                                                 3
 Case 3:19-cv-01149-JPG Document 20 Filed 04/15/20 Page 4 of 5 Page ID #82



omitted). Because of this policy, a movant seeking relief under this rule must show “extraordinary

circumstances” justifying the reopening of a final judgment. Id. “This very strict interpretation of

Rule 60(b) is essential if the finality of judgments is to be preserved.” Liljeberg v. Health Servs.

Acquisition Corp., 486 U.S. 847, 864 (1988).

       The question is whether Ruckel has shown extraordinary circumstances for reopening the

case such that there is a substantial likelihood that the underlying judgment was unjust. Margoles,

798 F.2d at 1073. According to the Motion, Ruckel missed the amendment deadline because of a

mistake, inadvertence, surprise, and/or excusable neglect. See FED. R. CIV. P. 60(b)(1). He

retained an attorney in early February to prepare and file an Amended Complaint. (Doc. 15, p. 1).

He was unaware that the attorney failed to do so by the deadline. (Id.). Plaintiff attempted to

promptly correct this mistake by filing his pro se version of the Amended Complaint less than two

weeks after the deadline expired. (Id.). The Court cannot ignore the fact that Ruckel was a pro se

prisoner litigant at the time and confined in Jail during some portion of these proceedings.

Construing the allegations in the Motion in his favor, the Court finds that Ruckel has demonstrated

extraordinary circumstances that justify relief under Rule 60(b)(1).

                                            Disposition

       IT IS HEREBY ORDERED, for the reasons set forth above, the Motion to Reopen Case

(Doc. 15) is GRANTED. The Order Dismissing Case (Doc. 11) and Judgment (Doc. 12) are

VACATED, and this case is REOPENED.

       Ruckel is GRANTED leave to file an Amended Complaint on or before May 13, 2020.

Should Ruckel fail to file his Amended Complaint within the allotted time or consistent with the

instructions set forth in this Order, the entire case shall be dismissed with prejudice for failure to

comply with a court order and/or for failure to prosecute his claims. FED. R. CIV. P. 41(b). See



                                                  4
 Case 3:19-cv-01149-JPG Document 20 Filed 04/15/20 Page 5 of 5 Page ID #83



generally Ladien v. Astrachan, 128 F.3d 1051 (7th Cir. 1997); Johnson v. Kamminga, 34 F.3d 466

(7th Cir. 1994); 28 U.S.C. § 1915(e)(2). The dismissal shall also count as a “strike” under

28 U.S.C. § 1915(g).

       It is strongly recommended that Ruckel use the civil rights complaint form designed for

use in this District. He should label the form, “Amended Complaint,” and he should use the case

number for this action (No. 19-cv-01149-JPG). To enable Ruckel to comply with this Order, the

CLERK is DIRECTED to mail him a blank civil rights complaint form.

       An amended complaint supersedes and replaces the original complaint, rendering the

original complaint void. See Flannery v. Recording Indus. Ass’n of Am., 354 F.3d 632, 638 n. 1

(7th Cir. 2004). Therefore, the Court generally will not accept piecemeal amendments to the

original Complaint. The Amended Complaint must stand on its own without reference to any

previous pleading. Ruckel must re-file any exhibits he wishes the Court to consider along with it.

The Amended Complaint is subject to review pursuant to 28 U.S.C. § 1915A.

       Finally, Ruckel is ADVISED that he is under a continuing obligation to keep the Clerk of

Court and each opposing party informed of any change in his address; the Court will not

independently investigate his whereabouts. This shall be done in writing and not later than 7 days

after a transfer or other change in address occurs. Failure to comply with this Order will cause a

delay in the transmission of court documents and may result in dismissal of this action for want of

prosecution. See FED. R. CIV. P. 41(b).

       IT IS SO ORDERED.

       DATED: April 15, 2020
                                                     s/J. Phil Gilbert
                                                     J. PHIL GILBERT
                                                     United States District Judge




                                                5
